*733OPINION.
Trammell:
The petitioner contends that the respondent erred:
(1) In reducing invested capital by the prorated income and profits taxes for 1919.
(2) In reducing invested capital by the amount of unpaid income and profits taxes for 1918.
(3) In reducing earnings available for distribution as dividends by computing a tentative tax thereon.
The first two contentions must be denied upon the authority of Appeal of Russel Wheel & Foundry Co., 3 B. T. A. 1168; Appeal of B. F. Boyer Co., 4 B. T. A. 180; Appeal of Randall Brothers, Inc., 4 B. T. A. 291; Appeal of Chicago Railway Equipment Co., 4 B. T. A. 452; Appeal of Manville Jenckes Co., 4 B. T. A. 765; Appeal of Herald-Despatch Co., 4 B. T. A. 1096; Appeal of Henderson Cotton Mills, 4 B. T. A. 1212.
The petitioner’s third contention, in our opinion, is correct. The earnings available for distribution as dividends should not be reduced by the amount of a “tentative tax” theoretically set aside out of such earnings pro rata over the year. Appeal of L. S. Ayers & Co., 1 B. T. A. 1135; Appeal of Georgia Car & Locomotive Co., 2 B. T. A. 986; Appeal of Rhode Island Tool Co., 3 B. T. A. 180; Appeal of Washington Hotel Co., 4 B. T. A. 441; Appeal of Amalgamated Sugar Co., 4 B. T. A. 568; Appeal of Gardner Governor Co., 5 B. T. A. 70.
Judgment will he entered on 15 days’ notice, under Rule 50.